In this case the sheriff sues the Police Jury for summoning petit jurors to attend the District Court, claiming 50 cents for each summons and mileage for serving same. The District Judge allowed his whole claim.
On appeal. Judge Mayo held, that the services sued for were embraced in the expenses in criminal cases, for which the sheriff is paid a salary under Article 119 of the Constitution, and hence, that the sheriff was entitled to recover no part of his claim.
Judge Gunby held, that summoning jurors is not a part of the costs in criminal cases, but that it appertains to the general administration of justice, civil and criminal; and hence, the *42sheriff should be paid by the Parish, under the fee bill of 1870, 50 cents for each summons to a juror; but he is not entitled to mileage.
Judgment affirmed by disagreement.